 In the Matter Of PANGBORN CORPORATIONandINTERNATIONAL ASSOCIA-TION OF.MACHINISTS,(AFL.)Case No. R-2478.-Decided April 30,1941Jurisdiction:blast-cleaningand dust-collecting equipmentmanufacturingindustry.Investigation and Certification of Representatives:existence of question: re-fusal to accord union recognition 'until certified by the Board ; electionnecessary.Unit Appropriate for Collective Bargaining:allproduction and maintenance.employees paid on an hourly or piece-work basis, excluding clerical workers,draftsmen, engineers, and salaried employees ; no controversy as to.Semmes; Bowen,, and,Semmmes, by Mr. William D. Macmillan,ofBaltimore,Md., for the Company.Mr. James F. Poulton,ofHagerstown,Md., andMr. Paul R.'Hutchings,of Washington, D. C., for the Association.Mr. Frederic B. Parkes, 2nd,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn March 12,1941, International Association of Machinists, (AFL),herein called the I. A. M., filed with the Regional Director for theFifth Region (Baltimore, Maryland) a petition alleging that a ques-tion affecting commerce had arisen concerning the representation ofemployees of Pangborn Corporation, Hagerstown, Maryland, hereincalled the Company, and requesting an investigation and certificationof representatives pursuant to Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.On April 3, .1941,the National Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act, and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearing upon-due notice.31 N. L. R. B., No. 78.-r501' 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn April 4 and 8, 1941, respectively, the Regional Director issued anotice of hearing and a 'notice of postponement of hearing, copiesof which were duly served upon the Company and the I. A. M. Pur-suant to notice a hearing was held on April 17, 1941, at Hagerstown,Maryland, before Charles Y. Latimer, the Trial Examiner dulydesignated by the Chief Trial Examiner.The Company and theI.A. M. were represented by counsel or representatives and partici-pated in the hearing.Full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues was afforded all parties.During the course of the hearing the,Trial Examiner made various rulings on objections to the-admissionof evidence.The Board has reviewed the rulings of, the TrialExaminer and finds that no prejudicial errors were committed.Therulings are hereby' affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYPangborn Corporation, a Maryland corporation, is engaged in themanufacture and distribution of blast-cleaning and dust-collectingequipment at its plant in Hagerstown, Maryland.Approximately95 per cent of the raw materials, consisting px'incipally of sheet steeland plate, hot and cold-rolled bars, structural shapes, pig iron, coke,scrap iron, sateen cloth, galvanized hardware cloth, and lumber, areobtained outside the State of Maryland.During the year endingDecember 31, 1940, the Company manufactured finished productsvalued at $3,206,979.33, of which-approximately 98 per cent weresold and delivered outside the State of Maryland.The Companyemploys approximately 644 employees.II. THEORGANIZATION INVOLVEDInternational Association of Machinists, affiliated with the Amer-ican Federation of Labor, is a labor organization admitting to mem-bership employees of the Company.III. THEQUESTION CONCERNING REPRESENTATIONOn February 18,1941, the Company refused to recognize the I. A. M.as the representative for collective bargaining purposes of the major-ity of the Company's employees, until the I. A. M. should be certifiedby the Board.On March 3, 1941, the Company declined to have thequestion of representation determined by a comparison of member- PANGBORN CORPORATION503ship cards against the Company pay roll.A statement of theRegional Director, introduced in evidence at the hearing, shows thatthe I. A. M. represents it substantial number of employees in the unitfound below to be appropriate.'We find that a question has arisen concerning the representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that _ the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe I. A. M. contends that all production and maintenance employ-ees of the Company paid on an hourly or piece-work basis, excludingclerical workers, draftsmen, engineers, and salaried employees, con-stitute a unit, appropriate for the purposes of collective bargaining.The Company takes no position as to the appropriate unit.We find that all production and maintenance employees of the Com-pany paid on an hourly or piece-work basis, excluding clerical workers,draftsmen, engineers, and salaried employees, constitute a unit ap-propriate for the purposes of collective bargaining and that such unitwill insure to employees of the Company the full benefit of their rightto, self-organization and to collective bargaining and otherwiseeffectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerningrepresenta-tion can best be resolved by, and we shall accordingly direct, an elec-tion by secret ballot.The I. A. M. requests that the pay 'roll ofMarch 11, 1941, be used as a basis for determining eligibility to vote.We find no reason, however, to depart from our usual practice.Ac-cordingly, we shall direct that the employees of the Company eligibleto vote in the election shall be those in the appropriate unit who wereemployed during the pay, roll period immediately preceding the date1The report of the Regional Directorshows thatof the 249 authorization cards, datedbetween December 1940 and March1941,filed bythe I. A.M, 239 bear the names of per-sonaon theCompany's pay roll of March 11,1941There are approximately 400 employeesin the unitfound below to beappropuate 504DECISIONSOF NATIONALLABOR RELATIONS BOARDof the Direction of Election herein, subject to such limitations andadditions as are set forth in the Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A questionaffectingcommerce hasarisenconcerning the-repre-sentation of employees of Pangborn Corporation, Hagerstown, Mary-land, within the meaning of Section 9 '(c) and Section 2 (6) and (7)of'the National Labor Relations Act.2.All production and maintenance employees of the Company paidon an hourly or piece-work basis, excluding clerical workers, drafts-men, engineers, and salaried employees, constitute a unit appropriatefor the purposes of collective bargaining, within the meaning of Sec-tion 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTION- , ,By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2, asamended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purpose of collective bargainingwith Pangborn Corporation, Hagerstown, Maryland, an election bysecret ballot shall- be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Fifth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Section 9, of said Rules and Regulations amongall production and maintenance employees of the Company paid on anhourly or piece-work basis, who were employed during the pay-rollperiod immediately preceding the date of this Direction, includingemployees who did not work during such pay-roll period because theywere ill or on vacation or in the active military service or trainingof the United States, or temporarily laid off, but excluding clericalworkers, draftsmen, engineers, salaried employees, and employees whohave since quit or been discharged for cause, to determine whether ornot they desire to be represented by International Association ofMachinists, affiliated with the American Federation of Labor, for thepurposes of collective bargaining.